Citation Nr: 0608681	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Fort 
Harrison, Montana Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was seen during service for an anxiety 
reaction.

3.  The veteran experienced sexual harassment, perceived 
medical mistreatment, and attempted rape during service.

4.  The veteran has been diagnosed with anxiety disorder, 
recurrent major depressive disorder, dysthymia, and PTSD, 
found to be attributable to experiences during service.


CONCLUSION OF LAW

Psychiatric disability, diagnosed as anxiety disorder, 
recurrent major depressive disorder, dysthymia, and PTSD, was 
incurred in service or as a result of events during service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in 2001 and 
2005 fulfill the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in her possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  In 
November 2004, the Board remanded the case for the 
development of additional evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued a January 2005 VCAA letter after the 
initial adverse rating decision of January 2002.  VA followed 
proper procedures, however, in other actions.  The Board 
remanded the case in November 2004.  The RO provided the 
required notice by January 2005.  The veteran has had a 
meaningful opportunity to participate in the processing of 
her claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Service Connection for a Psychiatric Disorder

The veteran contends that she has a psychiatric disorder that 
began during service or as a result of events during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including psychoses, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Post-traumatic stress disorder is a psychiatric disorder that 
develops as a result of traumatic experience.  It is possible 
for service connection to be established for PTSD that 
becomes manifest after separation from service.  In order for 
a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
38 C.F.R. § 3.304(f)(3).

The veteran filed a claim in November 2000 for service 
connection for PTSD, based on sexual harassment during 
service.  In a December 2000 statement, she reported several 
traumatic experiences during service.  She related that 
during boot camp she had been awakened by a woman in her unit 
taking her covers down.  She reported that during training as 
a dental technician she was harassed by unwanted sexual 
propositions from several service members.  She stated that 
her training instructor cornered her and showed her a picture 
of a naked woman.  She reported that this training instructor 
thereafter belittled her in class.  She stated that she 
informed a service physician that she believed that she was 
pregnant, and was given, over her objections, a shot to 
induce menstruation.  She stated that a warrant officer who 
offered her a ride took her to motel and attempted to rape 
her, and that she struggled with him, escaped, and called her 
uncle to come and get her.  The veteran reported that she had 
experienced nightmares after the attempted rape.  She 
indicated that she had suffered depression, anxiety, panic 
attacks, and substance abuse since service.

On the report of the July 1961 examination of the veteran for 
entry into service, the examiner checked normal for the 
veteran's psychiatric condition.  Service outpatient 
treatment notes reported that in September 1961, the veteran 
was given medication for insomnia.  In January 1962, she was 
seen for low back pain and mild diarrhea, and it was noted 
that she was upset over her fiance's transfer.  Later in 
January 1962, she had a consultation for an anxiety reaction.  
In February 1962, she was seen for lower abdominal pain and 
nausea and vomiting.  Treatment notes reflect that the 
veteran stated that she could possibly be pregnant.  The 
notes indicated that a pregnancy test was positive, and that 
an injection of progesterone did not induce menstrual flow.  
The veteran's service records reflect that she was discharged 
because of her pregnancy.  On the report of the March 1962 
separation examination, the examiner checked normal for the 
veteran's psychiatric condition.

The veteran has indicated that she has received treatment 
since service for depression and PTSD symptoms.  The RO 
sought records of medical treatment that the veteran had 
received in 1962 to 1974 at service medical facilities, as 
the spouse of a service member.  The only available records 
are from 1972.  Those records reflect treatment at and around 
the time of delivery of a baby.  The records are silent with 
regard to mental health.

Records of VA medical treatment of the veteran reflect that 
she was seen in 1997 for alcohol dependence and anxiety.  She 
reported having received mental health treatment two or three 
times, including VA treatment in 1992, for depression and 
suicidal ideation.  She reported a long history of daily 
alcohol and marijuana use.  She indicated that she was 
physically and emotionally abused by her parents.  She 
reported that she was presently homeless, and had been 
staying with various family members and friends.  She 
received VA residential treatment for substance abuse 
treatment and depression in 1997 and 1998.

In November and December 2000, the veteran received VA 
inpatient treatment for alcohol and marijuana dependence, 
anxiety, and a depressive disorder.  She reported a history 
of traumatic events in childhood and in the military.  She 
indicated that she had a depressed mood, poor energy, 
insomnia, and nightmares.  VA outpatient treatment notes from 
2001 and 2002 show ongoing medication for depression and 
PTSD.

In a February 2001 statement, a psychologist who had 
participated in the veteran's November and December 2000 
treatment reviewed the traumatic or stressful incidents 
during service that the veteran had described.  The 
psychologist noted the veteran's current psychiatric 
symptoms.  The psychologist found that the veteran met the 
criteria for a diagnosis of chronic, severe PTSD based on her 
military traumas.  The psychologist indicated that the 
veteran was particularly traumatized by the attempted rape, 
and by receiving a shot that she believed was intended to 
terminate her pregnancy.  The psychologist wrote that the 
veteran also met the criteria for diagnosis of a recurrent 
major depressive disorder, and that the depressive disorder 
was also directly related to the veteran's military traumas.

In 2001, a VA official consulted a VA physician for 
clarification regarding the progesterone shot that the 
veteran had received in service.  The VA physician stated the 
progesterone was not used as an abortifacient, but had been 
used to confirm pregnancy, and that the single shot would not 
have endangered the fetus.

In September 2001, the veteran's sister wrote that the 
veteran had begun drinking and was heavily depressed when she 
returned from military service.  She indicated that the 
veteran had continued in substance abuse, talk of suicide, 
and poor functioning since service.

In a May 2002 letter, the veteran's uncle recalled events on 
an occasion when the veteran called him from a motel and 
asked him to pick her up.  The uncle wrote that he did not 
remember the year or date when this occurred.  He recalled 
that the veteran had sounded scared and panicked, and had 
rushed to his car when he arrived.  He remembered that her 
uniform was messy and her hair was very disheveled.  The 
veteran did not tell her uncle what had happened.  The uncle 
remembered taking the veteran to his house, where she spoke 
for a while with her aunt, after which the veteran looked as 
though she had been crying.

On VA mental health examination in June 2005, the veteran 
indicated that she could remember little about the sexual 
assaults she experienced during service.  She reported that 
she had nightmares about the attacks.  She stated that the 
assaults had caused her to have low self-esteem, rage toward 
men, a lack of healthy relationships, and inability to work.  
She reported that she had always been depressed, with the 
severity of the depression varying over time.  She expressed 
some suicidal ideation.  She reported ongoing anxiety, with 
irritability, trouble sleeping, and difficulty concentrating.  
She reported that she had taken antidepressant, antianxiety, 
and antipsychotic medications.  She related ongoing substance 
abuse.  She reported that her parents had been abusive and 
not loving.

The examining psychologist found that the veteran's symptoms 
were sufficient to support diagnoses of generalized anxiety 
disorder and dysthymia.  The examiner stated that a PTSD 
diagnosis could not be made because the veteran could not 
remember or document the reported traumatic events.  The 
psychologist indicated that it was not possible to relate the 
veteran's generalized anxiety disorder and dysthymia to 
service, because the veteran could think of no cause from the 
service period for those disorders.  The psychologist noted 
that the history of abuse and lack of love during childhood 
could explain both disorders.  The psychologist stated that 
the veteran could have developed psychiatric disorders before 
service, with those disorders not being diagnosed until 
later, during service.

The evidence establishes that the veteran has current 
psychiatric disorders, diagnosed as generalized anxiety 
disorder, recurrent major depressive disorder, dysthymia, and 
PTSD.  The veteran's service medical records document an 
anxiety reaction in service.  The VA psychologist who treated 
the veteran in 2000 concluded that the veteran's depressive 
disorder was directly related to the veteran's experiences in 
service.  The VA psychologist who examined the veteran in 
2005 found that it was more likely that childhood experiences 
caused anxiety and depression that were not diagnosed until 
service.  No psychiatric disorder was noted on the veteran's 
service entrance examination, however.  The Board must 
therefore presume that the veteran was in sound psychiatric 
condition when she entered service.  While the veteran has 
reported an abusive childhood, there is no clear and 
unmistakable evidence that she had a psychiatric disorder 
before service.  As one psychiatrist supports a connection 
between current psychiatric disorders and service, and as the 
veteran's sound psychiatric condition before service is 
presumed, the record supports service connection for the 
veteran's psychiatric disability.

The psychologists who saw the veteran in 2000 and 2005 
disagree as to whether the veteran has PTSD.  The weight of 
their opinions is approximately balanced.  Giving the benefit 
of the doubt to the claimant, the record supports a 
conclusion that the veteran has PTSD.  The service medical 
records document that the veteran received a progesterone 
shot while she suspected she was pregnant.  While a physician 
explained recently that this shot would not have induced 
abortion, the veteran states that she was distressed at the 
time and throughout that pregnancy, believing that induction 
of abortion had been the purpose of the shot.  The letter 
from the veteran's uncle helps in corroborating the veteran's 
account of the attempted rape during service.  Thus, there is 
some verification of some of the reported stressors, and the 
psychologist who treated the veteran in 2000 found that the 
veteran had PTSD as a result of those reported military 
stressors.  The record supports service connection for 
psychiatric disability diagnosed as PTSD, as well as the 
diagnoses of anxiety disorder, recurrent major depressive 
disorder, and dysthymia.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as anxiety disorder, recurrent major depressive 
disorder, dysthymia, and PTSD, is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


